Case: 10-50334 Document: 00511303831 Page: 1 Date Filed: 11/24/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 24, 2010
                                     No. 10-50334
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

WALTER RANDALE RAMOS,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:06-CR-124-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Walter Randale Ramos appeals the 240-month sentence imposed in
connection with his guilty-plea conviction for possession with the intent to
distribute at least 50 grams of methamphetamine. Ramos argues that the
district court erred by denying a reduction for acceptance of responsibility under
U.S. Sentencing Guidelines (U.S.S.G.) § 3E1.1. He contends that his explanation
regarding the presence of drugs found in his vehicle was not essential to the
conduct of the offense. Ramos asserts that he is entitled to a reduction for

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50334 Document: 00511303831 Page: 2 Date Filed: 11/24/2010

                                  No. 10-50334

acceptance of responsibility because he pleaded guilty and did not contest the
factual basis.
      A defendant may receive a two-level reduction in offense level pursuant
to U.S.S.G. § 3E1.1 if he “clearly demonstrates acceptance of responsibility for
his offense.” U.S. S ENTENCING G UIDELINES M ANUAL § 3E1.1(a). The defendant
bears the burden of demonstrating that the reduction is warranted. United
States v. Watson, 988 F.2d 544, 551 (5th Cir. 1993). “While the district court’s
findings under the sentencing guidelines are generally reviewed for clear error,
a determination whether a defendant is entitled to an adjustment for acceptance
of responsibility is reviewed with even greater deference.” United States v.
Buchanan, 485 F.3d 274, 287 (5th Cir. 2007). “We will affirm a sentencing
court’s decision not to award a reduction” pursuant to § 3E1.1 unless the decision
is “without foundation.” United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th
Cir. 2008) (per curiam) (internal quotation marks and citation omitted).
      The district court did not err in denying credit for acceptance of
responsibility.   The court did not find credible Ramos’s explanation of his
possession of the methamphetamine. Ramos’s claim that he believed he was in
possession of a pair of shoes when he stole a fruit snacks box containing
methamphetamine was an attempt to minimize his conduct by denying his
knowledge of the methamphetamine. See Watson, 988 F.2d at 551. Contrary to
Ramos’s argument on appeal, guilty knowledge is an essential element of the
offense. See United States v. Solis, 299 F.3d 420, 446 (5th Cir. 2002). Given the
deference owed to a district court’s findings on acceptance of responsibility,
Ramos has not shown that the denial of the reduction was without foundation.
See Juarez-Duarte, 513 F.3d at 211.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2